Citation Nr: 9931362	
Decision Date: 11/04/99    Archive Date: 11/17/99

DOCKET NO.  97-14 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability manifested by a cerebrovascular 
accident (CVA), or stroke, as a result of hospitalization at 
a VA medical center (VAMC) in August 1996.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to November 
1970.

This case comes to the Board of Veterans' Appeals (Board) 
partly from a December 1996 RO decision which denied service 
connection for PTSD, and from an April 1997 RO decision which 
denied compensation under the provisions of 38 U.S.C.A. 
§ 1151 for additional disability manifested by residuals of a 
CVA as a result of hospitalization at a VAMC in August 1996 
during which the veteran underwent treatment for PTSD.  A 
personal hearing was held before an RO hearing officer in 
August 1997.
 

FINDING OF FACT

The veteran has submitted competent evidence to show a 
plausible claim for service connection for PTSD.


CONCLUSION OF LAW

The veteran has submitted evidence of a well-grounded claim 
for service connection for PTSD.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question in the veteran's claim for service 
connection for PTSD is whether he has submitted evidence to 
demonstrate that the claim is well grounded, meaning 
plausible.  If he has not met this threshold burden, there is 
no VA duty to assist him in developing the claim.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

The veteran contends that he incurred PTSD as a result of 
traumatic experiences during his military service in Vietnam.  
The veteran served on active duty in the Army from March 1969 
to November 1970, including a tour of duty in Vietnam.  
Service personnel records show that his primary military 
occupational specialty (MOS) was that of a helicopter 
repairman, and that he served in Vietnam from December 1969 
to November 1970.  He was assigned to Company A of the 159th 
Aviation Battalion in Vietnam on December 11, 1969, and to 
the 243rd Aviation Company (Assault Support Helicopter) on 
July 3, 1970, and departed Vietnam for the continental United 
States on November 7, 1970.  Personnel records show that he 
participated in the 12th Unnamed Campaign, and received 
training as a helicopter repairman, but do not reflect that 
he received any training as a helicopter door gunner or that 
he served as a door gunner.  He received no decorations 
evincing combat service.

Post-service VA medical records show that the veteran has 
reported exposure to traumatic combat experiences in Vietnam 
(including episodes when he was a door gunner), and has been 
diagnosed with related PTSD.  

The Board finds that the veteran's claim for service 
connection for PTSD is well grounded, meaning plausible, as 
there is medical evidence of a current disability, lay 
evidence (which is presumed to be credible for the purpose of 
determining whether the claim is well grounded) of an in-
service stressor, and medical evidence of a nexus between the 
claimed in-service stressor and PTSD.  Falk v. West, 12 Vet. 
App. 402 (1999); Gaines v. West, 11 Vet. App. 353 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997). 

Thus, the Board allows the appeal to the extent that it finds 
that the claim is well grounded.  This does not mean that 
service connection is granted; rather, the merits of the 
claim are subject to further review, after the remand action 
discussed below.


ORDER

The claim for service connection for PTSD is well grounded; 
the appeal is granted only to this extent.


REMAND

In August 1999, the veteran submitted additional relevant 
evidence directly to the Board, and waived RO review of such 
evidence.  Although this evidence was received more than 90 
days after the veteran received notice of case certification 
to the Board (38 C.F.R. § 20.1304), since the case must be 
remanded for other reasons, it is the judgment of the Board 
that the evidence should be initially reviewed by the RO.

As noted above, the Board has found that the claim for 
service connection for PTSD is well-grounded, and the Board 
notes that the file indicates there is a further VA duty to 
assist him in developing facts pertinent to the claim.  38 
U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103(a), 3.159; Falk, 
supra; Gaines, supra; Cohen, supra.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) (1999) 
(as revised June 18, 1999, effective from March 7, 1997). 

If a veteran did not engage in combat, his statements and 
testimony are inadequate to prove the occurrence of a 
stressor in service; such a stressor must be established by 
official service records or other credible supporting 
evidence.  Id.; Cohen, supra; Doran v. Brown, 6 Vet. App. 283 
(1994).

The veteran has submitted several statements regarding his 
alleged in-service stressors, most recently in May 1998.  The 
RO has not submitted such statements (with the veteran's DA 
Form 20) to the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR) for verification, and such must be 
done prior to Board review.  In this regard, the Board notes 
that the veteran's representative has apparently submitted a 
list of alleged stressors (such list is not associated with 
the file) to the USASCRUR.  By a letter to the veteran's 
representative dated in April 1999, the USASCRUR indicated 
that verification of some of the veteran's alleged stressors 
could not be conducted without additional specific 
information from the veteran regarding his claimed stressors, 
and enclosed copies of unit histories relating to the 101st 
Airborne Division (the higher headquarters of the 159th 
Aviation Battalion), and relating to the 243rd Aviation 
Company.  The Board finds that the veteran should be given an 
opportunity to provide the additional information requested 
by the USASCRUR, and the RO should attempt to verify his 
claimed stressors.  Doran, supra; Dizoglio v. Brown, 9 Vet. 
App. 163 (1996).

With respect to the claim for compensation under 38 U.S.C.A. 
§ 1151 for residuals of a CVA which occurred in August 1996 
while the veteran was hospitalized at the Clarksburg VAMC, 
the Board finds that the RO should attempt to obtain all 
clinical records (including nurse's notes, progress reports, 
consent forms and any incident reports) relating to the 
veteran's hospitalization and associate them with the claims 
file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the 
Secretary and the Board, and must be obtained if the material 
could be determinative of the claim).

Therefore, the case is REMANDED to the RO for the following 
development:

1.  The RO should obtain copies of all VA 
treatment records concerning a 
psychiatric disorder which are not 
already in the claims file.  The RO 
should also ask the veteran to identify 
any other sources of treatment for a 
psychiatric disorder, and the RO should 
obtain the related treatment records in 
accordance with 38 C.F.R. § 3.159.

The RO should obtain all clinical 
records, including nurse's notes, 
progress reports, consent forms and any 
incident reports (that are not currently 
in the claims folder) from the veteran's 
hospitalization at the Clarksburg VAMC 
from August 12, 1996 to August 29, 1996, 
as well as any more current treatment 
records relating to residuals of a CVA.  
If no additional records are available, 
such should be certified by an 
appropriate hospital official.

2.  The RO should contact the veteran and 
ask him to provide additional details 
regarding his claimed in-service 
stressors, including names, dates, unit 
designations, and locations (as noted in 
the April 1999 USASCRUR letter).

3.  The RO should forward the veteran's 
statements of alleged service stressors 
(along with copies of his service 
personnel records and any other relevant 
evidence) to the USASCRUR, and request 
that organization investigate and attempt 
to verify the alleged stressors.

4.  Thereafter, the RO should review the 
claims for service connection for PTSD 
and for compensation benefits under 
38 U.S.C.A. § 1151 for residuals of a 
CVA.  

If the claims remain denied, then a supplemental statement of 
the case should be issued to the veteran and his 
representative, and they should be given an opportunity to 
respond.  Then, the case should be returned to the Board for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals







